Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant's arguments have been fully considered but they are not persuasive.

1.	Applicant argues that the prior art of record does not teach or make obvious “applying the model to the features of a target deployment to identify the optimal target feature value to satisfy the objectives for deployment (including response time and security) and providing the identified optimal target feature value as a recommendation for the target feature for the target deployment; and automatically implementing the recommendation as defined by the amended independent claims.” (Response Page 8) Examiner respectfully disagrees.

	 The combination of Moore in view of Ravi teaches collecting features values for features of that deployment (Moore, FIG. 3A, step 305, Col. 8, Lines 47-62), wherein the collected feature values become features for that deployment, by means of “generating a model to automatically recommend an optimal target feature value for the target feature based on the collected feature values of the features for the deployments.” (Moore, FIG. 3A, step 315, Col. 9, Lines 39-44, developing a model) What this means is that basis for the generation of the recommended optimal target feature value is based upon the collected feature values, meaning that the collected feature values are determinative to the target feature for the deployment.
	Therefore in light of the teachings of Moore, Ravi would render it obvious to teach the claimed invention, as Ravi teaches collecting feature values to satisfy objective for deployment, including response time and security. (Ravi, FIG. 2, step 208, ¶0041, collecting performance 
	Because the end results of the claim are stated as being premised upon collected feature data, i.e. “generating a model to automatically recommend an optimal target feature value for the target feature based on the collected feature values of the features for the deployments” means that the modifying the collected feature values, as taught in Moore, to incorporate the additional objectives described in Ravi, that these aspects of the collected feature values flow through claim. Specifically meaning that as the model that recommends the optimal target feature value is based on the collected feature values, and that these feature values have been further modified by Ravi to satisfy response time and security, when the model is applied to recommend an optimal target feature value they would also therein satisfy response time and security objectives as they are based on collected feature values that do so. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


2.	Claims 1-7, 9, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 7644051 B1) in view of Ravi et al. (US 20140068053 A1).
	
Claim 1	Moore teaches a method performed by a computing system for recommending a target feature value for a target feature for a target deployment within a data center, the method comprising:
for each of a plurality of deployments within the data center, collecting feature values for features of that deployment, (FIG. 3A, step 305, Col. 8, Lines 47-62, collecting data, such as feature values in the form of various power profiles, cooling profiles, and heat profiles for features of that data center or deployment, Col. 4, Lines 1-4, the features being the physical topology, i.e. the layout and arrangement of the components, in the data centers) the features defining possible configurations of systems of that deployment, (Col. 12, Lines 64-65, wherein power profiles comprises workload placement configurations) the features including the target feature; (Col. 11, Lines 23-34, the target feature being the electronic components and layout that comprises the network physical topology)
generating a model (FIG. 3A, step 315, Col. 9, Lines 39-44, developing a model) to automatically recommend an optimal target feature value for the target feature based on the collected feature values of the features for the deployments, (FIG. 4, Col. 11, Lines 23-34, the modeling being for an arrangement of the electronic components based on the collected data) with the feature value of the target feature for a deployment being a label for that deployment; (Col. 12, Line 47-60, wherein the electronic components comprises a label or an identifier for that deployment, for example, “A” being the feature value for electronic component and the label for workload “A”)
applying the model to the features of the target deployment (FIG. 4, Col. 12, Line 65 to Col 13, Line 14, applying the model to the electronic components) to identify the optimal target feature value to satisfy objectives for deployment for the target feature; (FIG. 4, Col. 12, Col. 13, Lines 15-23, to determine a target feature value, for example, one or more of a given electronic component) and
providing the identified optimal target feature value as a recommendation for the target feature for the target deployment; (FIG. 4, step 450, Col. 12, Lines 47-60, providing the ordered list having the names of the identified electronic components) 
automatically implementing the recommendation. (Col. 6, Lines 15-18, wherein Controller 130 communicates instructions to change a configuration by assigning workload to automatically implement the control policy recommendations)
However, Moore does not explicitly teach wherein the objectives for deployment include response time and security.
From a related technology, Ravi teaches collecting feature values to satisfy objectives for deployment (FIG. 2, step 208, ¶0041, collecting performance parameters for making a recommendation for deployment to a client) including response time and security. (FIG. 3, ¶0043-¶0044, including response time; ¶0053 and security restrictions)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Moore, wherein many a variety of different performance metrics of a workload (Moore, Col. 6, Lines 21-24), with the teachings of Ravi, wherein additional metrics are collected in order to address the sometimes oversimplification of modeling that fail to account for all the iterations between elements of the system (Ravi, ¶0006)

Claim 2	Moore in view of Ravi teaches the method of claim 1, and further teaches wherein the generating of the model includes:
clustering the deployments based on similarity between features of the deployments; (Col. 9, Line 44, model generating being further described in FIG. 3B, Col. 9, Line 53 to Col. 10, Line 4, different data sets analyzed by a weighting factor, Col. 10, Lines 20-34, wherein this effectively groups/clusters the input values within a given range/similarity, for example, profiles similar to previous profiles) and
for each cluster, generating a model for that cluster based on the collected feature values of the features for the deployments within the cluster, with the feature value for the target feature for a deployment being a label for a deployment. (FIG. 3A, step 315, Col. 9, Lines 39-44, developing a model as in step 350, FIG. 3B, Col. 9, Line 53 to Col. 10, Line 34)

Claim 3	Moore in view of Ravi teaches the method of claim 2, and further teaches wherein the applying of the model includes selecting a model of a cluster based on similarity of the features of the target deployment to the features of the deployments within the cluster. (FIG. 4, Col. 12, Line 65 to Col 13, Line 14, applying the model to the electronic components)

Claim 4	Moore in view of Ravi teaches the method of claim 1, and further comprising generating an analysis of the recommendation based on significant features that contributed to the recommendation of the identified target feature value. (FIG. 4, step 460, Col. 12, Lines 46-60, generating a comparison or analysis of the order list based on the network performance, i.e. a significant feature that contributed to the identified ordered list)

Claim 5	Moore in view of Ravi teaches the method of claim 1, and further teaches wherein the features are selected from a group consisting of data center resource information, appliance information, network information, and indicators of compromise. (FIG. 4, steps 410 and 420, Col. 11, Line 65 to Col.12, Line 6, whether electronic components are selected, step 420, from the group of electronic components set in an off or idle state; Examiner notes that Examiner notes that electronic components are each of the items listed in the group being that the components are resources (i.e. an element being relied upon), appliances (i.e. an element having a function), part of the network, and indicators of compromise (i.e. weakness to performance) in the form of, Col. 12, Lines 5-6, lowest air return temperatures, or Col 12, Lies 41-46, cooling costs associated with the components)

Claim 6	Moore in view of Ravi teaches the method of claim 5, and further teaches wherein the data center resource information includes one or more of identification of data center resources, (Col. 12, Line 41, a listing of the electronic components) configuration of data center resources, logs of data center resources, and usage patterns of data center resources. 

Claim 7	Moore in view of Ravi teaches the method of claim 5, and further teaches wherein the appliance information includes one or more of identification of appliances, (Col. 12, Line 41, a listing of the electronic components) configuration of appliances, and logs of appliances.

Claim 9	Moore in view of Ravi teaches the method of claim 1, and further teaches receiving an indication of a policy for the target feature of the target deployment; (FIG. 4, step 460, Col. 12, Lines 47-67, receiving the list of costs associated with running each of the electronic components) and ensuring that the identified target feature value is consistent with the policy of the target deployment. (FIG. 4, step 460, Col. 12, Lines 47-67, ensuring that electronic components are consistent with other performance considerations or policies)

Claim 11	Moore in view of Ravi teaches computing system for identifying a target feature value for a target feature fora target deployment, the computing system comprising:
a processor for executing computer-executable instructions; (FIG. 5, Processor 502) and a computer-readable storage medium storing computer-executable instructions that, when executed by the processor, (FIG. 5, Main Memory 506, Col. 13, Lines 37-45)
generate training data that includes for each of a plurality of deployments, a feature vector of feature values of features of the deployment, (FIG. 3A, step 305, Col. 8, Lines 47-62, collecting data, wherein the collection of data forms training data, that includes set of feature values, i.e. a “feature vector of feature values of features.” in the form of various the features defining possible configurations of systems of that deployment; (Col. 12, Lines 64-65, power profiles comprises workload placement configs)
generate a model (FIG. 3A, step 315, Col. 9, Lines 39-44, developing a model) for recommending an optimal target feature value for the target feature based on the training data; (FIG. 4, Col. 11, Lines 23-34, the modeling being for an arrangement of the electronic components based on the collected data) and 
apply the model to a feature vector of feature values of the target deployment (FIG. 4, Col. 12, Line 65 to Col 13, Line 14, applying the model to the electronic components) to identify the optimal target feature value for the target feature for the target deployment. (FIG. 4, Col. 12, Col. 13, Lines 15-23, to determine a target feature value, for example, one or more of a given electronic component)

	Claim 12	Moore in view of Ravi teaches the method of Claim 11, and further teaches labeling the feature vector of a deployment with the feature value of the deployment for the target feature. (Col. 12, Line 47-60, wherein the electronic components comprises a label or an identifier for that deployment and its profiles, for example, “A” being the feature value for electronic component and the label for workload “A”)

Claims 13-15 are taught by Moore in view of Ravi as described for Claims 2-4.

Claim 16	Moore in view of Ravi teaches the method of Claim 11, and further teaches automatically change a current target feature value of the target deployment to the identified target feature value. (FIG. 4, step 420, Col. 12, Lines 1-14, iterating the 


4.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moore et al. (US 7644051 B1) in view of Ravi et al. (US 20140068053 A1) and in further view of Simard et al. (US 20150019204 A1). 

Claim 8	Moore in view of Ravi teaches the method of claim 1, but does not explicitly teach receiving an indication of a restricted feature for a certain deployment; and
suppressing the collecting of the restricted feature from that certain deployment.
From a related technology, Simard teaches receiving an indication of a restricted feature for a certain deployment; (FIG. 4, Labels 410, ¶0136, receiving active featuring feature information, which provides indicators to identify false positives from data, these false positive features being restricted features) and suppressing the collecting of the restricted feature from that certain deployment. (FIG. 4, step 428, Filtering, ¶0073, suppressing the new training data 420 collected for training 422 by filtering 428)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the model generation method taught by Moore in view of Ravi to implement the active featuring technique taught in Simard in order to reduce false positive or “color blindness,” and therefore improve the modeling process. (Simard, ¶0136)

Claim 10	Moore in view of Ravi teaches the method of claim 1, but does not explicitly teach wherein the features used to generate the model are selected using a feature selection algorithm that generates an evaluation score for different subsets of features, the evaluation score indicating how well a subset of features models the target feature. 
From a related technology, Simard teaches wherein features used to generate a model (¶0039, input features for training or generating a machine-learning model) are selected using a feature selection algorithm that generates an evaluation score for different subsets of features, the evaluation score indicating how well a subset of features models the target feature. (FIG. 4, ¶0069-¶0073, wherein the features are selected, i.e. retained in the new training data 420 using an active label exploration (ALE) algorithm that generates new scores 428, ¶0004, wherein the scores are relevance features that indicate the new training data 420 as being better modelers for the feature)
It would be obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the model generation method taught by Moore in view of Ravi to implement the active featuring technique taught in Simard in order to reduce false positive or “color blindness,” and therefore improve the modeling process. (Simard, ¶0136)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442